                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   RICHARD M. WISEMAN,                                    No. C 18-3867 WHA (PR)
                                                                         10                  Plaintiff,                              ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                              CHEVRON LUB OIL; MIKE LONG;
                               For the Northern District of California




                                                                         12
                                                                              JAMES MASON,
                                                                         13
                                                                                             Defendants.
                                                                         14                                          /
                                                                         15
                                                                                     This is a civil rights action filed under 42 U.S.C. § 1983. On November 23, 2018, an
                                                                         16
                                                                              order of reassignment that had been mailed to plaintiff at the address he last provided to the
                                                                         17
                                                                              court was returned by the postal service as undeliverable because plaintiff was not located there.
                                                                         18
                                                                              Plaintiff has not notified the clerk of his current address. Pursuant to Local Rule 3-11(b) —
                                                                         19
                                                                              requiring parties to keep the court informed of their current mailing address and stating that the
                                                                         20
                                                                              failure to do so within sixty days of the return of mail as undeliverable will result in dismissal of
                                                                         21
                                                                              their case without prejudice — this case is DISMISSED without prejudice. See also Fed. R. Civ.
                                                                         22
                                                                              P. 41(b). He may re-file his complaint in a new case, provided he keeps the court informed of
                                                                         23
                                                                              his correct address in accordance with the local rules.
                                                                         24
                                                                                     The Clerk shall enter judgment and close the file.
                                                                         25
                                                                                     IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: November 28           , 2018.
                                                                                                                             WILLIAM ALSUP
                                                                         28                                                  UNITED STATES DISTRICT JUDGE
